Order reversed upon the law and the facts, with ten dollars costs and disbursements, and motion to strike out defenses and for judgment granted, with ten dollars costs. Village Law, section 109-a,  as it read September 10, 1928, concerned only omissions from the roll of property subject to taxation by the village when the tax roll was made up on February 1, 1928. Plaintiffs’ property was not then within the village; the annexation not having taken place until *772April 5, 1928,  the resolution of September 10, 1928, lacked statutory authority to sustain it. The defenses, therefore, are not sufficient in law. Lazansky, P. J., Young, Carswell, Scudder and Davis, JJ., concur.